40 F.3d 1246
74 A.F.T.R.2d 94-7136
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel T. MILLER, Plaintiff-Appellant,andMarsha L. Miller, Plaintiff,v.UNITED STATES of America;  United Air Lines, Inc.,Defendants-Appellees.
No. 93-36007.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 21, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Our jurisdiction over this appeal was limited by a prior order of this court to the district court's October 7, 1993 order (1) clarifying its prior order imposing Fed.R.Civ.P. 11 sanctions, and (2) striking Daniel and Marsha Millers' post-judgment motions for failure to pay the sanctions.  Nevertheless, Miller contends on appeal that (1) his action was improperly removed from state court, and (2) the district court lacked authority to impose Rule 11 sanctions.  These issues are not properly before the court.  Because Miller raises no claims regarding the district court's October 7, 1993 order, we affirm the order.   See Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir.1988) ("claims that are not addressed in the appellants' brief are deemed abandoned).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3